Case: 16-15887   Date Filed: 05/24/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15887
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:16-cr-80053-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DONALD MARGUS YOUNG,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 24, 2017)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 16-15887        Date Filed: 05/24/2017         Page: 2 of 6


       After pleading guilty, Donald Young appeals his 84-month sentence for

conspiracy with intent to distribute 28 grams or more of cocaine base, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846. On appeal, Young argues that: (1) the

district court clearly erred in denying him a mitigating role adjustment because the

conspiracy for which he was convicted only involved 84 grams of cocaine, while a

larger, related conspiracy involved a much greater quantity; and (2) his 84-month

sentence, at the low end of the advisory guidelines range of 84 to 105 months’

imprisonment, was substantively unreasonable. After review, we affirm.

                        I.      MINOR OR MITIGATING ROLE

       The district court did not clearly err in denying Young’s request for a role

reduction under U.S.S.G. § 3B1.2. 1 In calculating Young’s offense level, the

district court held Young accountable for only the 84-gram amount of cocaine base

that he admitted he was personally involved with, and not the much larger amount

of drugs from the related Latin Kings gang’s drug conspiracy. In other words,

Young’s relevant conduct was the same as his actual conduct in the drug

conspiracy. See United States v. De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en

banc) (instructing courts to consider the defendant’s role in relation to the relevant

conduct attributed to the defendant at sentencing). Thus, Young “cannot prove that


       1
         A district court’s determination of a defendant’s role in the offense is a finding of fact
that we review for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999)
(en banc).
                                                  2
              Case: 16-15887     Date Filed: 05/24/2017   Page: 3 of 6


he is entitled to a minor-role adjustment simply by pointing to [the larger Latin

Kings drug conspiracy] for which he was not held accountable.” See United States

v. Alvarez-Coria, 447 F.3d 1340, 1343 (11th Cir. 2006).

      Second, Young did not have a minor or minimal role compared to other

participants in his relevant conduct. See De Varon, 175 F.3d at 945 (explaining

that courts may also compare the defendant’s conduct against that of the other

participants in the relevant conduct). The undisputed record established that

Young purchased powder cocaine from Joseph O’Connor and Samuel Alvarado on

several occasions, which he converted into crack and prepared for distribution.

According to intercepted telephone calls about these drug deals, Young was

particular about the quality of the cocaine he received and also about “cooking” the

cocaine himself, that he had taken a $30,000 loss on one transaction, and that he

had paid up to $1,300 an ounce for cocaine.

      These facts do not show that Young was substantially less culpable than

either O’Connor or Alvarado, the only other two identified participants in the drug

deals. See U.S.S.G. § 3B1.2 cmt. n.3(C); see also De Varon, 175 F.3d at 944

(explaining that it is possible to have no minor or minimal participant). Rather,

these facts show that Young understood the scope and structure of the criminal

activity in which he was involved, exercised some degree of authority over it, and

stood to gain from it, undermining Young’s argument that he was only a minor or


                                          3
                 Case: 16-15887        Date Filed: 05/24/2017        Page: 4 of 6


minimal participant in his own relevant conduct. See U.S.S.G. § 3B1.2 cmt. n.3(C)

(listing factors the district court considers in assessing the defendant’s role). Given

the undisputed facts, the district court’s finding that Young played more than a

minor role in the drug conspiracy was not clear error.

                       II. SUBSTANTIVE REASONABLENESS

       Using a two-step process, we review the reasonableness of a sentence for an

abuse of discretion. United States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014).

We look first at whether the district court committed any significant procedural

error. Id. 2 Then, we consider whether the sentence is substantively unreasonable

in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors. Id. 3 We will reverse only “if we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Id. at 893 (quotation marks

omitted). The party challenging the sentence bears the burden of showing that it is

       2
        Apart from Young’s meritless claim that he should have received a role reduction under
U.S.S.G. § 3B1.2, he does not identify any procedural error at his sentencing or argue that his
sentence is procedurally unreasonable.
       3
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                  4
               Case: 16-15887     Date Filed: 05/24/2017    Page: 5 of 6


substantively unreasonable. United States v. Asante, 782 F.3d 639, 648 (11th Cir.

2015).

      Young has not carried his burden to show his sentence is substantively

unreasonable. First, Young’s 84-month sentence is at the low end of the advisory

guidelines range of 84 to 105 months and well below the 40-year statutory

maximum for his offense, two indications of reasonableness. See Cubero, 754
F.3d at 898. Furthermore, Young, at age 29, already had a lengthy prior criminal

history that included multiple convictions for violence and firearms, resulting in

the highest criminal history category of VI. In fact, two of Young’s convictions,

for which he would have acquired two additional criminal history points, were not

counted toward his criminal history score because he had already reached the

maximum number of points under § 4A1.1(c). While Young argues that many of

his convictions were for “minor” driving offenses, such as driving without a

license, most of these offenses, as well as many of his drug possession offenses,

did not receive any criminal history points. Young’s 84-month sentence properly

accounts for his extensive criminal history.

      Young’s sentence also reflects the seriousness of his offense, given his

involvement with the Latin Kings drug trafficking organization run by Alvarado,

and Young’s role in converting and preparing to distribute crack cocaine on the

street. The district court was within its discretion in declining to assign greater


                                           5
              Case: 16-15887     Date Filed: 05/24/2017   Page: 6 of 6


weight to other considerations, such as Young’s history of substance abuse, his

family situation, and his reasons for initially withdrawing his guilty plea. See

United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (“[T]he weight to

be accorded any given § 3553(a) factor is a matter committed to the sound

discretion of the district court.”) (quotation marks omitted). In sum, we cannot say

the district court abused its discretion when it refused to grant Young’s request for

a downward variance.

      AFFIRMED.




                                          6